Order denying plaintiff’s motion to sequester the real and personal property of the defendant and to appoint a receiver thereof reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, and matter remitted to the Special Term, Supreme Court, Kings county, for the making and entering of an order providing for the sequestration of defendant’s property and the appointment of a receiver in accordance with the provisions of section 1171 of the Civil Practice Act. There is no denial of the averments set forth in the moving and supplemental affidavits of the plaintiff, and on the uncontradicted showing of plaintiff her application should have been granted. Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ., concur.